DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Applicant’s claim to priority to U.S. Provisional Application No. 62/796,155 filed January 24, 2019 and to National Stage Application No. PCT/US2020/013985 filed January 

Election/Restrictions - Requirement for Unity of Invention
Applicant’s election without traverse of Group I, claims 1, 3-13 and 15-17, drawn to Nasal Drug Delivery Device  in the reply filed on January 25, 2021 is acknowledged.

Status of Claims 
This Office Action is responsive to the amendment filed on January 25, 2021. As directed by the amendment: claim 12 has been amended; and claim 18 has been cancelled. Thus, claims 1, 3-13, and 15-17 are presently pending in this application.
Lack of unity of invention between Group I, claim(s) 1, 3-13 and 15-17, drawn to Nasal Drug Delivery Device and Group II, claim(s) 18, drawn to Nasal Drug Delivery Device was previously made.  Applicant selected Group I, without traverse. With Examiner’s amendment, below, the application is in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Arthur Shum on February 11, 2021 and February 19, 2021.
The application has been amended as follows: 
Claim 1 currently reads "wherein actuation of the actuation button opens fluid flow communication between ", ln 13 shall now read --wherein the actuation button is configured to be actuated to open fluid flow communication between--.

Claim 15 shall now read: The nasal drug delivery device of claim 1, further comprising a distal septum sealing the medicament container closed, wherein the first needle is configured to pierce the distal septum.

Claim 16 shall now read: The nasal drug delivery device of claim 1, further comprising a proximal septum sealing the compressed gas container closed, wherein the second needle is configured to pierce the proximal septum.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Harrison et al. (GB 2367756A; hereinafter: “Harrison”) discloses a nasal drug delivery device (Fig. 1), comprising: a housing (5; Fig. 1); an outlet (7; Fig. 1): an actuation button (23; Fig. 1); medicament container (41, 33, 44; Fig. 1) containing a powdered medicament (Pg. 4, In 11-12); a compressed gas container (bellows unit 2, Fig. 1) containing a compressed gas (Examiner notes: When the bellow unit is collapsed the gas within is compressed.), fluid flow communication between the medicament container and the compressed gas container being closed prior to actuation of the actuation button [Examiner notes: Harrison discloses when the holes 34 (Fig. 1-3) and 42 (Fig. 1-3) are not aligned, communication is closed between the bellows unit and the container(Fig. 1-3).]; and a first needle (piercing tip 35; Fig. 1) configured to pierce the medicament container in response to actuation of the actuation button [Examiner notes: Harrison 
Harrison does not disclose “a second needle configured to pierce the compressed gas container in response to actuation of the actuation button,” as recited in independent claim 1. 
Prior art Shahaf et al. (U.S. Pub. No. 2019/001561) discloses a dosing delivery device comprising a first needle (16; Fig. 13B) and a compressed gas container (7; Fig. 12, 13B, 13D) containing a compressed gas (¶ 0231) but fails to disclose a second needle as recited in independent claim 1. Prior art Reynolds (U.S. Patent No. 4,861,335) discloses an apparatus comprising a double-sided needle (7; Fig. 1-3; i.e. a first needle and a second needle) but fails to disclose a compressed gas container. Prior art Gilbert et al. (U.S. Pub. No. 2014/0053835; hereinafter: “Gilbert”) discloses a gas dispenser with diffusing nosepiece comprising a second needle (202; Fig. 5), a compressed gas container (304; Fig. 6A, 6B) containing a compressed gas (¶ 0056), wherein the second needle is configured to pierce the compressed gas container (¶ 0065) but fails to disclose a medicament container containing a powdered medicament and a first needle configured to pierce the medicament container in response to actuation of the actuation button. 
Therefore, prior art Shahaf, Reynolds, and Gilbert alone or in combination fail to remedy the deficiencies of Harrison rendering independent claim 1 allowable. 
Dependent claims 3-13 and 15-17 are rendered allowable by virtue of their dependency to independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785